DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power source” in claim 1, the “connecting arm” in claim 5 and the “landing gear or taxiing wheels is provided with a function of shock absorption” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
4.	The following title is suggested: A manned multi-rotor aircraft with lifting rotors and side-push rotors. 
5.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
6.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
7.	The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
8.	The disclosure is objected to because of the following informalities: 
	a.	p. 4, para. 3: the term “a quantity of 6” should be rewritten as --a quantity of six--.
	b.	p. 4, para. 3: the term “the second power equipment 6” should be rewritten as --the second power device 6--.
	c.	p. 5, para. 2: the term “a quantity of 10” should be rewritten as --a quantity of ten--.
	d.	p. 5, para. 5: the term “a quantity of 18” should be rewritten as --a quantity of 
eighteen--.
	e.	p. 5, para. 10: the term “a quantity of 12” should be rewritten as --a quantity of 
twelve--.
	f.	p. 6, para. 3: the term “a quantity of 40” should be rewritten as --a quantity of forty--.
Appropriate correction is required.
Claim Objections
9.	Claims 1-9 objected to because of the following informalities:  
	a.	Claim 1, line 1: the term “characterized by: including” should be rewritten as --comprises:--.
	b.	Claim 1, line 1: an “a” should be placed before the terms “man-carried cabin”, “lifting rotor”, “equipment cabin” and “steering rudder”.
	c.	Claim 1, line 3: the term “the said man-carried cabin” should be rewritten as --the man man-carried cabin-- or --said man-carried cabin”, similarly any other term which recites the term “the said” that is present in claims 2-9 should be revised accordingly.
	d.	Claim 1, lines 3, 7, 10 and 11, each: the term “The” should be rewritten as --the-- including an indent at the beginning of each line of each of the paragraphs.  
	e.	Claims 2-9, line 1, each: the term “According to the multi-rotor manned vehicle described in Claim” should be rewritten as --The multi-rotor manned vehicle according to claim--.
	f.	Claim 2, line 1: the term “characterized by:” should be rewritten as --wherein--.
	g.	Claim 3, line 1: the term “characterized by:” should be rewritten as --further 
comprising--.
	h.	Claim 4, line 1: the term “characterized by:” should be rewritten as -- further comprising--.
	i.	Claim 5, line 1: the term “characterized by:” should be rewritten as --wherein--.
	j.	Claim 6, line 1: the term “characterized by:” should be rewritten as --further  comprising--.
	k.	Claim 7, line 1: the term “characterized by:” should be rewritten as --wherein--.
	l.	Claim 8, line 1: the term “characterized by:” should be rewritten as --wherein--.
m.	Claim 8, lines 3-4: the term “the said power source is storage battery” should be rewritten as --the said power source is a storage battery--.
	n.	Claim 9, line 1: the term “characterized by:” should be rewritten as --wherein--.
Appropriate correction is required.
10.	The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
11.	Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
14.	There is insufficient antecedent basis for the following limitations in claim 1:
	a.	Line 3: “the upper part” and “the bottom edge”.
	b.	Line 4: “the outer wall” and “the outer wall of both sides”.
	c.	Line 5: “the top” and “the back end”.
	d.	Line 7: “the said lifting rotors”. 
	e.	Line 8: “the lower end” and “each said lifting rotor”.
	d.	Line 10: “the said equipment bin” and “the bottom”. 
	f.	Line 11: “the rear or top”.
15.	Claim 1, lines 4-5, recites the limitation “the outer wall of both sides or the top is provided with a side-push rotor separately” which renders the claim vague and indefinite, since it is unclear whether a single or multiple side-push rotors are required. If multiple rotors are required, then it is unclear how the top is provided with a rotor separately. The remainder of the claim fails to provide any further clarification in this regard. As best understood, multiple side-push rotors are required. 
16.	Claim 1, line 7-8, recites the limitation “the said lifting rotors are provided with a quantity of at least two, which are arranged side-by-side in parallel around or on both sides of the said man carried cabin” rendering the claim vague and indefinite, since it is unclear as to exactly how many of such rotors are required considering line 1 positively recites a single rotor and line 7 reciting multiple rotors of a quantity of two. Further, the precise arrangement of the rotors is not understood. Assuming there are multiple rotors, it is unclear how the rotors are recited as being both side-by-side, in parallel around or on both sides of the cabin. Therefore, the location and the precise arrangement of the rotor(s) is unclear.  
17.	Claim 2, lines 1-4, recites the limitation “the said man-carried cabin is of a capsule structure with a circular cross section… or a strip section… or a boat-shape section” rendering the claim uncertain, since it is unclear if the circular, strip as well as the boat shape sections is being claimed. It appears that these shapes are similar to ‘for example’ or ‘preferably’ in contrast to being a requirement. 
18.	Claim 4, lines 1-2, recites the limitation “the first guide tube cover is arranged vertically outside the said lifting rotor” rendering the claim vague and indefinite, since the precise arrangement/relationship between the tube cover and the lifting rotor is not understood. Further, it is unclear whether the guide tube cover, which is not a term of the art, is associated to the lifting rotor or some other component of the vehicle. Similarly, claim 6 is unclear for the same reasons and is further indefinite since it recites the term “second guide tube cover” and claim 1 does not currently require or claim a first guide tube cover. 
	Claims not addressed are rejected based on their dependency from rejected base claim. 

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cvrlje (US 2018/0354613 A1), in view of Graves et al. (US 2019/0329880 A1), hereinafter “Graves”.
21.	Regarding Claim 1, Cvrlje discloses a multi-rotor manned vehicle (Abstract, para. [0003], [0006], [0009], and [0046]-[0047]; multi-rotor manned vehicle 1 as seen in FIGS. 1-2),characterized by: including man-carried cabin (2), lifting rotor (6/7), equipment cabin (25) and steering rudder (para. [0056]; steering rudder 56a); 
The upper part (an upper part as seen in FIG. 2) of the said man-carried cabin (2), the bottom edge (a bottom edge as seen in FIG. 2) is provided with a landing gear (para. [0074]; landing gear 10), the outer wall (outer wall as seen in FIGS. 1-2) is provided with a cabin door (26), the outer wall of both sides is provided with a side-push rotor (8/9) separately, and the back end of the said side-push rotor is provided with a first power device to drive the said side-push rotor (paras. [0028] and [0072]; each of the lift rotors 6/7 as well as the push rotors 8/9 comprise power devices such as electric motors for driving the rotors); 
The said lifting rotors (6/7) are provided of a quantity of at least two (FIG. 1), which are arranged on both sides (FIG. 1) of the said man-carried cabin (2), and the lower end of each said lifting rotor (6/7) is respectively provided with a second power device to drive the said lifting rotor (paras. [0028] and [0072]; each of the lift rotors 6/7 as well as the push rotors 8/9 comprise power devices such as electric motors for driving the rotors); 
The said equipment bin (25) is arranged at the bottom (FIG. 1) of the said man-carried cabin (2), in which a power source (paras. [0072]-[0073]; power source 15) is provided for the operation of the said first power device and the second power device (para. [0072]); 
The said steering rudder (56a) is arranged at the rear (57a) of the said man-carried cabin (2).
	Cvrlje is silent regarding a window that is separate from the door. 
	Graves discloses a multi-rotor vehicle (Abstract and FIG. 1) provided with a window (para. [0019]; window 12a as seen in FIG. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the invention Cvrlje as taught by Graves such that the man-married cabin is provided with a window. In doing so, a multi-rotor vehicle includes conventional means for facilitating the navigation of the vehicle in a safe and effective manner by a pilot and/or copilot.  
22.	Regarding Claim 2, modified Cvrlje discloses the multi-rotor manned vehicle (see Cvrlje) described in Claim 1, characterized by: the said man-carried cabin is of a capsule structure with a circular cross section to accommodate a single person, or a strip section to accommodate three people, or a boat-shape section to accommodate more than three people (cabin 2 as seen in FIGS. 1-2 is of a capsule structure with a cross section that is circular, strip section and boat-shape and is capable of accommodating as many people as required).
23.	Regarding Claim 4, modified Cvrlje discloses the multi-rotor manned vehicle (see Cvrlje) described in Claim 1, characterized by: a first guide tube cover (62/72) is arranged vertically outside (FIGS. 1-2) the said lifting rotor (6/7).
24.	Regarding Claim 6, modified Cvrlje discloses the multi-rotor manned vehicle (see Cvrlje) described in Claim 1, characterized by: a second guide tube cover (82/92) is arranged horizontally outside (FIGS. 1-2) the said side-push rotor (8/9).
25.	Regarding Claim 7, modified Cvrlje discloses the multi-rotor manned vehicle (see Cvrlje) described in Claim 1, characterized by: both the said first power device and second power device are driven by engines (para. [0073]) or electric motors (paras. [0028] and [0072]).
26.	Regarding Claim 8, modified Cvrlje discloses the multi-rotor manned vehicle (see Cvrlje) described in Claim 7, characterized by: when both the said first power device and second power device are driven by electric motors, the said power source is storage battery (paras. [0072]-[0073]).
27.	Regarding Claim 9, modified Cvrlje discloses the multi-rotor manned vehicle (see Cvrlje) described in Claim 1, characterized by: the said landing gear is provided with a function of shock absorption (with consideration of landing gear 10 being provided at the bottom of the cabin, the landing gear 10 is capable of performing the function of shock absorption). 

 28.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cvrlje (US 2018/0354613 A1) and Graves et al. (US 2019/0329880 A1) as applied to claim 1 above, and further in view of Wagner et al. (US 2003/0085319 A1), hereinafter “Wagner”.
29.	Regarding Claim 3, modified Cvrlje discloses the multi-rotor manned vehicle (see Cvrlje) described in Claim 1, characterized by: a parachute is arranged on the said man-carried cabin (para. [0030]; cabin 2 comprising of a parachute).
	modified Cvrlje is silent regarding the parachute being arranged specifically the top of the cabin.
	Wagner discloses a personal aircraft (Wanger Abstract and FIG. 1), comprising a parachute arranged at the top of a cabin (para. [0167]; parachute 36 disposed at a top 14 of cabin 12).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Cvrlje to use the arrangement of Wagner, as a known arrangement of parachute on top of a cabin for the purpose of providing emergency systems to a multi-rotor manned vehicle that can be utilized in a catastrophic event for preventing the vehicle from complete destruction, particularly enhancing the survivability of the passengers as well as the pilots.





Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Heath et al. (US 2006/0192046 A1), Mermoz et al. (US 2020/0115045 A1), Ferrier et al. (US 2014/0034774 A1), Mokhtarian et al. (US 2020/0247536 A1) and Shi et al. (US 2019/0106206 A1) disclose multirotor vehicles with lift rotors as well as push rotors. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642